REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Terminal Disclaimer	2
Allowable Subject Matter	3
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 2/25/22.  Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,909,368 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, the primary reason for the allowance of the claims is the inclusion of the limitations, “wherein the crop type classifications determined for the particular locations depicted in the at least one image are determined by: obtaining a plurality of image sets associated with the geographical region and a time period, wherein each image set of the plurality of image sets comprises multi-spectral and time series images that depict a respective particular portion of the geographical region during the time period; predicting one or more crop types growing in each of particular locations within the particular portion of the geographical region associated with an image set of the plurality of image sets; and determining a crop type classification for each of the particular locations based on the predicted one or more crop types for the respective particular locations; wherein determining the crop type classification for each of the particular locations comprises: in response to determining that the crop types predicted for the respective particular location include a dominant majority predicted crop type, selecting the dominant majority predicted crop type as the crop type classification; and in response to determining that the crop types predicted for the respective particular location does not include a dominant majority predicted crop type: splitting the respective particular location into a plurality of sub-particular locations; and classifying each respective sub-particular location as a respective crop type of the crop types predicted for the particular location”, in all the claims which is not found in the prior art references.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/Primary Examiner, Art Unit 2666